CONCESSION OF ERROR

PER CURIAM.
Pursuant to the Appellees’ proper concession of error, we affirm in part and reverse in part the April 3, 2012, order on Appellants’ motion to compel arbitration. We reverse the denial of the motion as to Appellee, April Trebbi, and affirm the granting of the motion as to Appellee, Robert Trebbi. The trial court should stay court proceedings and direct the parties to proceed to arbitration.
Further, upon consideration of Appellants’ motion for appellate attorney’s fees and Appellees’ response thereto, we grant Appellants’ motion and remand to the trial court to fix the amount.
Affirmed in part, reversed in part, and remanded with instructions.